                                            Case 5:20-cv-06569-LHK Document 19 Filed 08/13/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12        SIMON CHAN,                                     Case No. 20-CV-06569-LHK
Northern District of California
 United States District Court




                                  13                     Appellant,                         ORDER AFFIRMING BANKRUPTCY
                                                                                            COURT’S ORDER RE: APPELLANT’S
                                  14               v.                                       RICO CLAIMS
                                  15        LOIS I. BRADY, et al.,                          Re: Dkt. No. 14
                                  16                     Appellees.

                                  17
                                                Appellant Simon Chan (“Appellant”) appeals the Bankruptcy Court’s order regarding
                                  18
                                       Appellant’s claims under the Racketeer Influenced and Corrupt Organizations Act (“RICO”)
                                  19
                                       against Michael Scott Frazer, Alan Miller, William Chan, Michelle Chan, Jeff Chang, Tomas
                                  20
                                       Velken, and Julie Lam (collectively, “the Frazer Creditors”). In that order, the Bankruptcy Court
                                  21
                                       granted Trustee Lois I. Brady’s (“bankruptcy trustee”) motion to approve settlement of
                                  22
                                       Appellant’s RICO claims and denied Appellant’s motion to compel abandonment of Appellant’s
                                  23
                                       RICO claims. Having considered the parties’ submissions, the relevant law, and the record in this
                                  24
                                       case, the Court AFFIRMS the Bankruptcy Court’s order regarding Appellant’s RICO claims.
                                  25
                                       I.       BACKGROUND
                                  26
                                                The January 24, 2018 Statement of Decision
                                  27

                                  28                                                    1
                                       Case No. 20-CV-06569-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER RE: APPELLANT’S RICO CLAIMS
                                          Case 5:20-cv-06569-LHK Document 19 Filed 08/13/21 Page 2 of 11




                                   1          On March 28, 2014, the Frazer Creditors sued Appellant in California Superior Court for

                                   2   the County of Contra Costa and alleged that Appellant defrauded the Frazer Creditors in

                                   3   connection with a real estate investment venture in Beijing, China. Appellant’s ER 80–96, 107;

                                   4   see also Chan v. Frazer, 620 B.R. 106, 108 (N.D. Cal. 2020). According to the Frazer Creditors,

                                   5   Appellant received funds from the Frazer Creditors but never provided an accounting or any

                                   6   records regarding these funds. Appellee’s ER at 84–86. Instead, Appellant deposited the funds into

                                   7   his personal bank accounts and placed title to the condominium units in his name. Id. The Frazer

                                   8   Creditors claimed that Appellant concealed this information and made misrepresentations about

                                   9   the status of the investments. Id. at 84–85, 91–92. As a result, the Frazer Creditors alleged causes

                                  10   of action for intentional fraud and deceit, negligent misrepresentation, breach of fiduciary duty,

                                  11   unfair business practice, and unjust enrichment. Id. at 87.

                                  12          On January 24, 2018, following a bench trial, the California Superior Court issued detailed
Northern District of California
 United States District Court




                                  13   factual findings and conclusions of law in a 17-page Statement of Decision. Id. at 80–96. The

                                  14   Statement of Decision rejected all of Appellant’s cross claims, id. at 93–95, and found in favor of

                                  15   the Frazer Creditors on all their causes of action except their negligent misrepresentation claim. Id.

                                  16   at 87–91. Accordingly, the California Superior Court awarded compensatory damages as follows:

                                  17   $373,109 for Julie Lam; $263,371 for Michael Scott Frazer; $131,686 for Jeff Chang; $131,686

                                  18   for William and Michelle Chan; $131,686 for Tomas Velken; and $131,686 for Alan Miller. Id. at

                                  19   93.

                                  20          Appellant’s Chapter 7 Bankruptcy Proceedings
                                  21          On January 25, 2018, one day after the Statement of Decision was issued, Appellant filed a

                                  22   Chapter 7 bankruptcy petition in this district. Id. at 4–5. This automatically stayed the California

                                  23   Superior Court action before the California Superior Court could conduct the punitive damages

                                  24   trial and before the California Superior Court entered judgment. See 11 U.S.C. § 362 (stating that

                                  25   the initiation of bankruptcy proceedings triggers an automatic stay of the continuation of any

                                  26   “judicial, administrative, or other action or proceeding” against the debtor).

                                  27          On August 9, 2019, the Bankruptcy Court entered an order denying Appellant’s motion for

                                  28                                                     2
                                       Case No. 20-CV-06569-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER RE: APPELLANT’S RICO CLAIMS
                                          Case 5:20-cv-06569-LHK Document 19 Filed 08/13/21 Page 3 of 11




                                   1   summary judgment and granting the Frazer Creditors’ motion for summary judgment as to

                                   2   compensatory damages. Chan v. Frazer, 620 B.R. at 110. On August 23, 2019, Appellant filed a

                                   3   notice of appeal of the Bankruptcy Court’s order. Id. On August 17, 2020, this Court affirmed the

                                   4   Bankruptcy Court’s order granting the Frazer Creditors’ motion for summary judgment as to

                                   5   compensatory damages. Id. at 110–14. This Court concluded that Appellant was barred from

                                   6   relitigating compensatory damages by the doctrine of collateral estoppel. Id.

                                   7          Appellant’s Potential RICO Claims
                                   8          On July 8, 2019, more than a year after Appellant filed his petition for bankruptcy,

                                   9   Appellant amended his Schedules A/B, which list property, to include potential RICO, malicious

                                  10   prosecution, and abuse of process claims (collectively, the “RICO claims”) against the Frazer

                                  11   Creditors and their attorneys Hussein Saffouri and James Walsh with a value of $0. Appellee’s ER

                                  12   33, 35. Appellant states that his RICO claims allege that, in the state court litigation between the
Northern District of California
 United States District Court




                                  13   Frazer Creditors and Appellant, the Frazer Creditors committed perjury when they testified

                                  14   regarding which version of the private placement memorandum they relied on when determining

                                  15   whether to invest in the Beijing project and when they denied any knowledge of a legal opinion

                                  16   that stated that the investment funds had to be held in Appellant’s personal account. Appellant’s

                                  17   ER 165–70. On October 23, 2019, Appellant amended his Schedules A/B to change the value of

                                  18   the RICO claims from $0 to $2,500,000. Appellee’s ER 40, 42.

                                  19          On April 10, 2020, the bankruptcy trustee agreed to settle the RICO claims with the Frazer

                                  20   Creditors for $7,500, subject to overbids and bankruptcy court approval. Id. at 218–25. On April

                                  21   13, 2020, the bankruptcy trustee served a Notice of Intent to Compromise Potential RICO Claims.

                                  22   Id. at 187–89. Appellant did not submit an overbid for the RICO claims, and no creditors objected

                                  23   to the settlement of the RICO claims. However, Appellant opposed the settlement of the RICO

                                  24   claims. Appellant’s ER 454–78.

                                  25          On April 10, 2020, Appellant filed a motion to compel abandonment of the RICO claims

                                  26   on the grounds that the RICO claims are burdensome and of inconsequential value. Appellee’s ER

                                  27   61–63. The bankruptcy trustee opposed the motion on the grounds that she had already settled the

                                  28                                                     3
                                       Case No. 20-CV-06569-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER RE: APPELLANT’S RICO CLAIMS
                                             Case 5:20-cv-06569-LHK Document 19 Filed 08/13/21 Page 4 of 11




                                   1   RICO claims for $7,500, and accordingly, the RICO claims were neither burdensome nor of

                                   2   inconsequential value. Id. at 66–70.

                                   3            On June 10, 2020, the Bankruptcy Court entered an order approving the bankruptcy

                                   4   trustee’s settlement of the RICO claims and denying Appellant’s motion to compel abandonment

                                   5   of the RICO claims. Appellant’s ER 2–8. The Bankruptcy Court approved the bankruptcy trustee’s

                                   6   settlement of the RICO claims because the Bankruptcy Court concluded that “the likelihood of

                                   7   success on the RICO claims is decidedly cloudy”; the RICO claims were complex and time-

                                   8   consuming to litigate; and the paramount interest of Appellant’s creditors is to settle the case and

                                   9   allow the bankruptcy trustee to prepare to disburse funds. Id. at 6–7. Given the bankruptcy

                                  10   trustee’s proposed settlement, the Bankruptcy Court denied Appellant’s motion to compel

                                  11   abandonment of the RICO claims. Id. at 3.

                                  12            On September 18, 2020, Appellant filed a timely notice of appeal of the Bankruptcy
Northern District of California
 United States District Court




                                  13   Court’s order regarding the RICO claims. ECF No. 1. On March 18, 2021, Appellant filed an

                                  14   opening brief. ECF No. 14 (“Appellant’s Br.”). On April 15, 2021, the bankruptcy trustee filed a

                                  15   response brief. ECF No. 15 (“Appellee’s Br.”). On May 14, 2021, Appellant filed a reply brief.

                                  16   ECF No. 18 (“Appellant’s Reply”).

                                  17   II.      LEGAL STANDARD
                                  18            A federal district court has jurisdiction to entertain an appeal from a bankruptcy court

                                  19   under 28 U.S.C. § 158(a), which provides that “[t]he district courts of the United States shall have

                                  20   jurisdiction to hear appeals . . . from final judgments, orders, and decrees[ ] of bankruptcy

                                  21   judges[.]” On appeal, a district court reviews a bankruptcy court’s conclusions of law de novo,

                                  22   and the bankruptcy court’s factual findings for clear error. In re Greene, 583 F.3d 614, 618 (9th

                                  23   Cir. 2009) (citing In re Raintree Healthcare Corp., 431 F.3d 685, 687 (9th Cir. 2005)); In re

                                  24   Salazar, 430 F.3d 992, 994 (9th Cir. 2005) (“We review the bankruptcy court’s conclusions of law

                                  25   de novo and its factual findings for clear error.”).

                                  26   III.     DISCUSSION
                                  27            Appellant contends that the Bankruptcy Court erred in granting the bankruptcy trustee’s

                                  28                                                      4
                                       Case No. 20-CV-06569-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER RE: APPELLANT’S RICO CLAIMS
                                          Case 5:20-cv-06569-LHK Document 19 Filed 08/13/21 Page 5 of 11




                                   1   motion to approve settlement of Appellant’s RICO claims and denying Appellant’s motion to

                                   2   compel abandonment of Appellant’s RICO claims. The Court discusses in turn each motion that

                                   3   the Bankruptcy Court ruled on.

                                   4          The Bankruptcy Trustee’s Motion for Approval of the Settlement of the RICO
                                              Claims
                                   5
                                              Appellant contends that: (1) the Bankruptcy Court erred in approving the settlement; (2)
                                   6
                                       the Bankruptcy Court lacked jurisdiction to approve the settlement; (3) the Bankruptcy Court erred
                                   7
                                       in approving the settlement without a full evidentiary hearing; and (4) the bankruptcy trustee had
                                   8
                                       conflicts of interest in approving the settlement. These arguments lack merit. The Court addresses
                                   9
                                       each argument in turn.
                                  10
                                              1. The Bankruptcy Court did not err in approving the settlement.
                                  11
                                              First, Appellant contends that the Bankruptcy Court erred in approving the settlement.
                                  12
Northern District of California




                                       After a petitioner files for bankruptcy, any causes of action possessed by the petitioner at the time
 United States District Court




                                  13
                                       of the filing of the petition become the property of the estate. See 11 U.S.C. § 541(a)(1) (stating
                                  14
                                       that “legal or equitable interests of the debtor in property as of the commencement of the case” are
                                  15
                                       assets of the estate); Sierra Switchboard Co. v. Westinghouse Elec. Corp., 789 F.2d 705, 707 (9th
                                  16
                                       Cir. 1986) (“The scope of section 541 is broad, and includes causes of action.”). As the
                                  17
                                       representative of the estate, the bankruptcy trustee can administer property of the estate, including
                                  18
                                       liquidating causes of action. See 11 U.S.C. § 704(a)(1).
                                  19
                                              Federal Rule of Bankruptcy Procedure 9019(a) permits the bankruptcy court to approve
                                  20
                                       settlements. See Fed. R. Bankr. P. 9019(a). However, the bankruptcy court’s role in approving a
                                  21
                                       settlement is limited. In re Pac. Gas & Elec. Co., 304 B.R. 395, 416 (Bankr. N.D. Cal. 2004).
                                  22
                                       “Rather than an exhaustive investigation or a mini-trial on the merits, [the bankruptcy court] need
                                  23
                                       only find that the settlement was negotiated in good faith and is reasonable, fair and equitable.” Id.
                                  24
                                       at 417. The bankruptcy court’s “proper role is ‘to canvas the issues and see whether the settlement
                                  25
                                       falls beyond the lowest point in the range of reasonableness.’” Id. (quoting In re Drexel Burnham
                                  26
                                       Lambert Grp., Inc., 134 B.R. 493, 496 –97 (Bankr. S.D.N.Y. 1991)).
                                  27

                                  28                                                     5
                                       Case No. 20-CV-06569-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER RE: APPELLANT’S RICO CLAIMS
                                          Case 5:20-cv-06569-LHK Document 19 Filed 08/13/21 Page 6 of 11




                                   1           In determining whether a settlement is reasonable, fair, and equitable, the court must

                                   2   consider: “(a) the probability of success in the litigation; (b) the difficulties, if any, to be

                                   3   encountered in the matter of collection; (c) the complexity of the litigation involved, and the

                                   4   expense, inconvenience and delay necessarily attending it; (d) the paramount interest of creditors

                                   5   and a proper deference to their reasonable views.” In re A&C Properties, Inc., 784 F.2d 1377,

                                   6   1381–83 (9th Cir. 1986) (quotation omitted). Not all of these factors need to be satisfied as long as

                                   7   they favor approval of the settlement as a whole. In re Pac. Gas & Elec. Co., 304 B.R. at 416–17.

                                   8           In the instant case, the Court analyzes three out of the four A&C Properties factors.

                                   9   Because all three of these factors favor approval of the settlement, the Court need not reach the

                                  10   fourth factor. Id.

                                  11           First, looking at the probability of success in the litigation, the Bankruptcy Court

                                  12   reasonably concluded that the likelihood of success on the RICO claims was “decidedly cloudly.”
Northern District of California
 United States District Court




                                  13   Appellant’s ER 6. Appellant’s potential RICO claims stem from the state court litigation between

                                  14   Appellant and the Frazer Creditors. Id. at 165–70. Specifically, Appellant alleges that the Frazer

                                  15   Creditors committed perjury when they testified regarding which version of the private placement

                                  16   memorandum they relied on when determining whether to invest in the Beijing project and when

                                  17   they denied any knowledge of a legal opinion that stated that the investment funds had to be held

                                  18   in Appellant’s personal account. Id.

                                  19           However, the Frazer Creditors vehemently dispute Appellant’s allegations. Appellee’s ER

                                  20   92–94 (assertion by Frazer Creditors’ attorney that Appellant’s RICO claims “have absolutely no

                                  21   merit”). Furthermore, the Frazer Creditors testified regarding these issues and were subject to

                                  22   cross-examination by Appellant, and there is no reason to suspect that they will change their

                                  23   testimony. Moreover, the record suggests that these issues did not play a significant role in the

                                  24   state court’s decision. See, e.g., Appellant’s ER 82 (Statement of Decision) (“There was some

                                  25   dispute as to which version of the [private placement memorandum] was provided to each of the

                                  26   plaintiffs, but the court finds that the versions supplied to each of them included the

                                  27   representations of the manager’s China real estate experience described above.”); Appellee’s ER

                                  28                                                        6
                                       Case No. 20-CV-06569-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER RE: APPELLANT’S RICO CLAIMS
                                          Case 5:20-cv-06569-LHK Document 19 Filed 08/13/21 Page 7 of 11




                                   1   85 (Appellant’s RICO attorney, acknowledging that the legal opinion did not come up in the state

                                   2   court trial). Finally, Appellant made similar allegations in July of 2019 and quickly voluntarily

                                   3   dismissed the case. Id. at 92. These circumstances suggest that the RICO claims were unlikely to

                                   4   succeed.

                                   5           Furthermore, the Bankruptcy Court reasonably concluded that RICO claims are complex

                                   6   claims that are expensive and time-consuming to litigate. Appellant’s ER 7. (“There is little

                                   7   question that RICO claims are complex, time consuming allegations to pursue.”). Even

                                   8   Appellant’s own proposed RICO attorney conceded that RICO litigation is time-consuming and

                                   9   costly. Appellee’s ER 88–89.

                                  10           Finally, as to the interest of the creditors, the Bankruptcy Court reasonably concluded that

                                  11   their interest was to settle the bankruptcy and allow the bankruptcy trustee to prepare to disburse

                                  12   funds. Id. Indeed, no creditor objected to the settlement.
Northern District of California
 United States District Court




                                  13           Accordingly, three of the four A&C Properties factors favor settlement. Because the A&C

                                  14   Properties factors favored approval of the settlement as a whole, the Bankruptcy Court did not

                                  15   need to analyze the fourth factor. In re Pac. Gas & Elec. Co., 304 B.R. at 416–17. Thus, the

                                  16   Bankruptcy Court did not err in approving the settlement of Appellant’s RICO claims.

                                  17           2. The Bankruptcy Court had jurisdiction to approve the settlement.
                                  18           Second, Appellant contends that the Bankruptcy Court lacked jurisdiction to approve the

                                  19   settlement of Appellant’s RICO claims. Appellant’s Br. at 13–23. Specifically, Appellant asserts

                                  20   that Appellant’s RICO claims are a non-core proceeding over which the Bankruptcy Court lacked

                                  21   jurisdiction. Id.

                                  22           “Bankruptcy judges may hear and determine all cases under title 11 and all core

                                  23   proceedings arising under title 11, or arising in a case under title 11 . . . .” 28 U.S.C. § 157(b)(1).

                                  24   Core proceedings include “matters concerning the administration of the estate,” and “other

                                  25   proceedings affecting the liquidation of the assets of the estate.” 28 U.S.C. § 157(b)(2)(A), (O).

                                  26           Under this definition, the settlement of the RICO claims is a core proceeding. Indeed, the

                                  27   settlement of the RICO claims “concern[s] the administration of the estate” because the RICO

                                  28                                                       7
                                       Case No. 20-CV-06569-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER RE: APPELLANT’S RICO CLAIMS
                                          Case 5:20-cv-06569-LHK Document 19 Filed 08/13/21 Page 8 of 11




                                   1   claims are assets of the estate. 28 U.S.C. § 157(b)(1). The RICO claims are assets of the estate

                                   2   because they are “legal or equitable interests of the debtor in property as of the commencement of

                                   3   the case.” 11 U.S.C. § 541(a)(1); see also Sierra Switchboard Co., 789 F.2d at 707 (“The scope of

                                   4   section 541 is broad, and includes causes of action.”).

                                   5            Appellant contends that the RICO claims are not a core proceeding. Appellant’s Br. at 13–

                                   6   23. However, Appellant’s argument conflates the settlement of the RICO claims with the bringing

                                   7   of a lawsuit advancing RICO claims. Even if a lawsuit advancing RICO claims is not a core

                                   8   proceeding, the settlement of the RICO claims is a core proceeding because it “concern[s] the

                                   9   administration of the estate.” 28 U.S.C. § 157(b)(1); see also In re Milden, 111 F.3d 138 (9th Cir.

                                  10   1997) (“The compromise and settlement of claims held by the estate are matters concerning the

                                  11   administration of the estate and the liquidation of estate assets. Approval of the compromise and

                                  12   settlement of claims thus constitutes a ‘core proceeding’ within bankruptcy court jurisdiction.”).
Northern District of California
 United States District Court




                                  13   Because the Court concludes that the settlement of the RICO claims is a core proceeding, the

                                  14   Court concludes that the Bankruptcy Court had jurisdiction to approve the settlement of the RICO

                                  15   claims. See 28 U.S.C. § 157(b)(1) (stating that bankruptcy judges have jurisdiction over “core

                                  16   proceedings”).

                                  17            3. The Bankruptcy Court did not err by not holding a full evidentiary hearing
                                                   before approving the settlement.
                                  18
                                                Third, Appellant contends that the Bankruptcy Court erred in granting the bankruptcy
                                  19
                                       trustee’s motion to approve the settlement of Appellant’s RICO claims because the Bankruptcy
                                  20
                                       Court failed to hold a full evidentiary hearing prior to approving the settlement. Appellant’s Br. at
                                  21
                                       17–18.
                                  22
                                                However, Appellant did not raise this argument before the Bankruptcy Court and thus
                                  23
                                       waived this argument. “A litigant may waive an issue by failing to raise it in a bankruptcy court.”
                                  24
                                       In re Mortg. Store, Inc., 773 F.3d 990, 998 (9th Cir. 2014). A court has discretion to consider an
                                  25
                                       argument raised for the first time on appeal if there are “exceptional circumstances.” Id. Here,
                                  26
                                       however, Appellant has entirely failed to explain why he did not raise the argument before the
                                  27

                                  28                                                     8
                                       Case No. 20-CV-06569-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER RE: APPELLANT’S RICO CLAIMS
                                          Case 5:20-cv-06569-LHK Document 19 Filed 08/13/21 Page 9 of 11




                                   1   Bankruptcy Court despite the opportunity to do so. “A party’s unexplained failure to raise an

                                   2   argument that was indisputably available below is perhaps the least ‘exceptional’ circumstances

                                   3   warranting our exercise of . . . discretion.” In re Ahn, 804 Fed. App'x 541, 543 (9th Cir. 2020).

                                   4          Even if the Court were to consider Appellant’s argument, Appellant’s argument fails on

                                   5   the merits. “It is clear that Rule 9019(a) itself does not expressly obligate the court to hold an

                                   6   evidentiary hearing prior to approving a compromise under Rule 9019(a).” Depoister v. Mary M.

                                   7   Holloway Foundation, 36 F.3d 582, 586 (7th Cir. 1994). Accordingly, courts have held that an

                                   8   evidentiary hearing need not always be held before a settlement can be approved. See id. at 586

                                   9   (rejecting argument that the bankruptcy court’s approval of the settlement should be reversed

                                  10   because the bankruptcy court failed to hold an evidentiary hearing); In re Kent, 2008 WL

                                  11   5047821, at *1 (Bankr. D. Ariz. July 25, 2008) (“[T]he Court is not required to hold a full

                                  12   evidentiary hearing or ‘mini-trial’ before a compromise can be approved.”) (quotation omitted);
Northern District of California
 United States District Court




                                  13   see also In re International Fibercom, Inc., 503 F.3d 933, 946 (9th Cir. 2007) (holding that, where

                                  14   there was an adequate factual basis for the bankruptcy court’s decision, an evidentiary hearing was

                                  15   unnecessary, especially where the party failed to explain what more it would offer at an

                                  16   evidentiary hearing). Thus, the Court rejects Appellant’s argument that the Bankruptcy Court erred

                                  17   in approving the settlement without holding a full evidentiary hearing.

                                  18          4. The bankruptcy trustee did not have conflicts of interest in approving the
                                                 settlement.
                                  19
                                              Finally, Appellant contends that the Bankruptcy Court erred in granting the bankruptcy
                                  20
                                       trustee’s motion to approve the settlement of Appellant’s RICO claims because the bankruptcy
                                  21
                                       trustee had conflicts of interest in approving the settlement. Appellant’s Br. at 26–32. In making
                                  22
                                       this argument, Appellant alleges that the bankruptcy trustee conspired with the Frazer Creditors
                                  23
                                       against Appellant. Id.
                                  24
                                              However, Appellant did not raise this argument before the Bankruptcy Court and thus
                                  25
                                       waived this argument. See In re Mortg. Store, Inc., 773 F.3d 990, 998 (9th Cir. 2014) (“A litigant
                                  26
                                       may waive an issue by failing to raise it in a bankruptcy court.”). Moreover, Appellant has not
                                  27

                                  28                                                      9
                                       Case No. 20-CV-06569-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER RE: APPELLANT’S RICO CLAIMS
                                         Case 5:20-cv-06569-LHK Document 19 Filed 08/13/21 Page 10 of 11




                                   1   explained why he did not raise this argument despite having the opportunity to do so. See In re

                                   2   Ahn, 804 Fed. App'x 541, 543 (9th Cir. 2020). (“A party’s unexplained failure to raise an

                                   3   argument that was indisputably available below is perhaps the least ‘exceptional’ circumstances

                                   4   warranting our exercise of . . . discretion.”). Accordingly, the Court concludes that Appellant’s

                                   5   argument is waived.

                                   6             Even if the Court were to consider this argument on the merits, the Court finds no evidence

                                   7   in the record to support Appellant’s claim that the bankruptcy trustee had conflicts of interest.

                                   8   Indeed, the Court notes that Appellant listed his potential RICO claims as against the Frazer

                                   9   Creditors and their attorneys, not the bankruptcy trustee. Appellee’s ER 33, 35; see also id. at 85

                                  10   (Appellant’s RICO attorney, outlining claims against the Frazer Creditors but not the bankruptcy

                                  11   trustee). Accordingly, the Court concludes the Bankruptcy Court did not err in granting the

                                  12   bankruptcy trustee’s motion to approve the settlement of Appellant’s RICO claims.
Northern District of California
 United States District Court




                                  13             Appellant’s Motion to Compel Abandonment of Appellant’s RICO claims
                                  14             As the “legal or equitable interests of the debtor in property as of the commencement of the

                                  15   case,” a debtor’s legal claims are the property of the debtor’s estate. 11 U.S.C. § 541(a)(1); Sierra

                                  16   Switchboard Co., 789 F.2d at 707 (“The scope of section 541 is broad, and includes causes of

                                  17   action.”). Bankruptcy Code § 554(b) provides that “[o]n request of a party in interest and after

                                  18   notice and a hearing, the court may order the trustee to abandon any property of the estate that is

                                  19   burdensome to the estate or that is of inconsequential value and benefit to the estate.” 11 U.S.C. §

                                  20   554(b).

                                  21             A party seeking abandonment of estate property bears the burden of showing by a

                                  22   preponderance of the evidence that the property is burdensome or of inconsequential value and

                                  23   benefit to the estate. In re Viet Vu, 245 B.R. 644, 650 (9th Cir. BAP 2000). “[A]n order

                                  24   compelling abandonment is the exception, not the rule.” Id. (quoting Morgan v. K.C. Mach. &

                                  25   Tool Co., 816 F.2d 238, 246 (6th Cir. 1987)).

                                  26             In the instant case, the Bankruptcy Court properly denied Appellant’s motion to compel

                                  27   abandonment of Appellant’s RICO claims. Indeed, for the reasons explained above, supra Section

                                  28                                                     10
                                       Case No. 20-CV-06569-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER RE: APPELLANT’S RICO CLAIMS
                                         Case 5:20-cv-06569-LHK Document 19 Filed 08/13/21 Page 11 of 11




                                   1   III(A), the Bankruptcy Court properly approved the settlement of Appellant’s RICO claims for

                                   2   $7500. Because Appellant’s RICO claims were settled and will not be litigated, Appellant’s RICO

                                   3   claims are not burdensome to the estate. Moreover, because Appellant’s RICO claims were settled

                                   4   for $7500, Appellant’s RICO claims in fact conferred value and benefit to the estate. Thus, the

                                   5   Bankruptcy Court properly denied Appellant’s motion to compel abandonment of Appellant’s

                                   6   RICO claims.

                                   7   IV.    CONCLUSION
                                   8          For the foregoing reasons, the Court AFFIRMS the Bankruptcy Court’s order regarding

                                   9   Appellant’s RICO claims.

                                  10   IT IS SO ORDERED.

                                  11

                                  12   Dated: August 13, 2021
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   11
                                       Case No. 20-CV-06569-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER RE: APPELLANT’S RICO CLAIMS
